SHEPHERD, J.
This is an appeal from an order denying a defendant’s motion for post-conviction relief, pursuant to Florida Rule of Civil Procedure 3.800(a). Although the State has confessed error, the notice of appeal was filed one day late. The deadline for filing a notice of appeal from a final post-conviction order is jurisdictional. See Am. Auto. Ass’n v. C.D.S. Towing & Recovery Inc., 805 So.2d 1064 (Fla. 3d DCA 2002) (“The time for taking an appeal is a jurisdictional requirement established by Florida Rule of Appellate Procedure 9.110(b). Where the notice of appeal is not filed within thirty days of rendition, the appellate court is precluded from exercising jurisdiction over the appeal.” (quoting Tyler v. State, Governor Chiles, 718 So.2d 811, 812 (Fla. 2d DCA 1997))). We therefore grant the State’s motion to dismiss the appeal, without prejudice to the appellant filing a Petition for Belated Appeal with this Court pursuant to Florida Rule of Appellate Procedure 9.141(c).
Appeal dismissed.